Citation Nr: 0602364	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  02-19 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial evaluation greater than 10 
percent for post-traumatic stress disorder for the period 
from April 6, 2001, to August 30, 2004.

3.  Entitlement to an evaluation greater than 30 percent for 
post-traumatic stress disorder for the period commencing 
August 31, 2004.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.  His military records show that he served in combat in 
the Republic of Vietnam with the United States Marine Corps 
and that he was decorated with the Purple Heart Medal for 
wounds received in action against enemy forces.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in February 2002 and 
August 2002 by the Waco, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which respectively 
granted the veteran service connection and a 10 percent 
evaluation for post-traumatic stress disorder (PTSD), 
effective April 6, 2001, and denied his claim of entitlement 
to service connection for hypertension.  During the course of 
the appeal, a December 2004 rating decision awarded a 30 
percent evaluation for PTSD, effective August 31, 2004.

The veteran is currently service-connected for PTSD, kidney 
stones, Type II diabetes mellitus, and bilateral glaucoma.  
He has been awarded a total rating for individual 
unemployability due to his service-connected disabilities 
(TDIU) as of August 2004.


FINDINGS OF FACT

1.  Hypertensive vascular disease did not have its onset in 
service and is not etiologically related to, or aggravated by 
a service-connected disability.

2.  For the period from April 6, 2001, to August 30, 2004, 
the veteran's PTSD was manifested by only mild or transient 
psychiatric symptoms that were treated with medication and 
which produced only mild social and occupational impairment.

3.  For the period from August 31, 2004, to the present time, 
the veteran's PTSD is manifested by moderate psychiatric 
symptoms treated with medication and occasional counseling; 
these symptoms included sleep impairment, anxiety and panic 
attacks, problems controlling his emotions and temper, and 
intrusive thoughts about his traumatic wartime experiences, 
and these produced moderate social and occupational 
impairment.


CONCLUSIONS OF LAW

1.  Hypertensive vascular disease was not incurred in active 
duty, is not presumed to have been incurred in active duty, 
and is not proximately due to a service-connected disability.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310(a) (2005).

2.  The criteria for an initial evaluation greater than 10 
percent for PTSD for the period from April 6, 2001, to August 
30, 2004 have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).

3.  The criteria for an evaluation greater than 30 percent 
for PTSD for the period from August 31, 2004, to the present 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran's claim was received in April 2001.  He was 
notified of the provisions of the VCAA in correspondence 
dated in July 2001 and June 2004.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
The veteran's service medical records and all relevant 
private and VA treatment records showing his treatment for 
the disabilities at issue for the period from the date of 
claim in April 2001 to March 2005 have been obtained and 
associated with the evidence.  Inasmuch as there may be other 
treatment records pertaining to his past treatment for the 
disabilities at issue, the Board finds that the current 
evidence of record is sufficient for equitable adjudication 
of the matters on appeal.  The veteran has been notified of 
the evidence and information necessary to substantiate his 
claims, and he has been notified of VA's efforts to assist 
him.  (See Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  
As a result of the development that has been undertaken, 
there is no reasonable possibility that further assistance 
will aid in substantiating his claims.  For these reasons, 
further development is not necessary to meet the requirements 
of 38 U.S.C.A. §§ 5103 and 5103A.  The Board finds the 
available medical evidence is sufficient for an adequate 
determination.  The duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.  

(a.)  Entitlement to service connection for hypertension.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2004).

Service connection may be granted for any disease diagnosed 
after discharge from active duty when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).  Service connection may also be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).

Service medical records show no elevated blood pressure 
readings indicating onset of hypertensive vascular disease 
during active duty, or diagnosis of hypertension in service.  
Post-service medical records include a September 1993 
statement from T. M. K., M.D., noting that the veteran took 
medication for hypertension.  Service connection for 
hypertension on a direct or presumptive basis is therefore 
denied, as there is no objective evidence of onset of 
hypertension during active duty or onset of hypertension to a 
compensable degree within the one-year presumptive period 
following his military discharge in August 1968.  

The report of a VA examination conducted in June 2002 shows 
that the examining physician had reviewed the veteran's 
claims file and pertinent medical history.  The examiner 
concluded that the veteran's hypertension was unrelated to 
his service-connected diabetes mellitus because it preceded 
it by several years.  The record indicates that the 
hypertension existed as early as 1993, whereas the diabetes 
was only noted as a borderline condition no earlier than 
1996, and a definitive diagnosis of diabetes mellitus was not 
shown until 2001.  Additionally, the report of a July 2003 VA 
ophthalmological examination shows that ocular hypertension 
noted on evaluation was determined to be of unknown etiology 
and was not likely to have been a complication of diabetes 
mellitus.  Therefore, in view of the foregoing discussion, 
the Board concludes that service connection for hypertension 
on the basis of a secondary relationship to service-connected 
diabetes mellitus is not warranted.

The veteran presented written statements and oral testimony 
before the Board in September 2005 in which he contended that 
there was a causal link between his hypertension and his 
service-connected diabetes mellitus and PTSD.  However, he is 
not a medical professional and thus lacks the requisite 
training and accreditation to present opinions and commentary 
on matters regarding medical diagnosis and etiology.  His 
statements in this regard, absent corroboration by objective 
medical evidence, are thus entitled to no probative weight.  
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 
   
(b.)  Entitlement to an initial evaluation greater than 10 
percent for PTSD for the period from April 6, 2001 to August 
30, 2004, and an evaluation greater than 30 percent for PTSD 
for the period commencing August 31, 2004 .

This matter comes from on an appeal of a February 2002 RO 
decision, which had granted the veteran service connection 
and a 10 percent evaluation for PTSD effective from April 6, 
2001, the date on which he filed his original claim for 
service connection for this disability.  Consideration must 
therefore be given regarding whether the case warrants the 
assignment of separate ratings for his service-connected 
psychiatric disability for separate periods of time, from 
April 6, 2001, to the present, based on the facts found, a 
practice known as "staged" ratings.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2005).

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as:
gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name






100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as:
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, 
recent events)
30
Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or; 
symptoms controlled by continuous medication
10
A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere 
with occupational and social functioning or to require 
continuous medication
0

38 C.F.R. § 4.130 (2005)

For the period from April 6, 2001, to August 30, 2004, the 
pertinent objective medical evidence consists of a VA 
psychiatric examination conducted in July 2001 and a June 
2004 VA treatment report that included a depression screening 
note.  The psychiatric examination report noted that the 
veteran served in combat in Vietnam and thereafter was 
employed for more than 30 years at the United States Postal 
Service before going on medical retirement for depression.  
He was married and in a satisfactory relationship with his 
spouse and they had one adult daughter.  At the time of the 
examination, he received private psychiatric counseling once 
every six months and was on prescription psychotropic 
medication and sleep aids.  In his retirement, he lived on a 
20-acre horse ranch where he was involved in the daily 
tending and raising of show horses.  The veteran reported 
that he received first prize in a recent horse show.  He 
appeared to derive much enjoyment and satisfaction from this 
post-retirement vocational pursuit.  On mental status 
examination he was cooperative and courteous with the 
examiner and communicated well.  He had fair, but not 
completely perfect social attitudes.  He displayed good 
personal hygiene and grooming and was cleanly dressed.  He 
was in good contact with reality and was oriented on all 
spheres.  His primary PTSD complaints were occasional 
nightmares, sleep disturbance, and avoiding crowds.  He was 
deemed by the examiner to be competent to manage his own 
affairs.  The examiner's opinion was that the veteran's PTSD 
was very mildly disabling.  His Global Assessment of 
Functioning (GAF) score was 85.  According to the American 
Psychiatric Association's Diagnostic and Statistical Manual, 
Fourth Edition (DSM-IV), this score indicated that the 
veteran experienced absent or minimal psychiatric symptoms 
with good functioning in all areas, interest and involvement 
in a wide range of activities, social effectiveness, general 
satisfaction with life, and experiencing no more that 
everyday problems or concerns.  

A June 2004 VA depression screening report shows that the 
veteran denied having anhedonia or feelings of sadness or 
hopelessness.

Applying the facts of the case to the rating schedule, the 
Board concludes that for the period from April 6, 2001, to 
August 30, 2004, the veteran's PTSD was manifested by only 
mildly impairing psychiatric symptoms that were adequately 
compensated by the 10 percent evaluation assigned for this 
period.  The objective evidence does not demonstrate that the 
veteran's PTSD was manifested by occupational and social 
impairment due to depressed mood, anxiety, suspiciousness, 
panic attacks, chronic sleep impairment, or mild memory loss, 
such that assignment of a 30 percent evaluation would be 
warranted for the time period at issue.  Therefore, the 
veteran's claim for an initial evaluation greater than 10 
percent for PTSD for the period from April 6, 2001, to August 
30, 2004 must be denied.

The objective medical evidence that pertains to the period 
commencing on August 31, 2004, consists of the report of a VA 
psychiatric examination of the same date and his oral hearing 
testimony of September 2005.  These show that the veteran 
received sleep medication and pharmacotherapy to treat his 
PTSD symptoms.  He complained of having anxiety and panic 
attacks, disturbed sleep, daily intrusive thoughts about his 
combat experiences in Vietnam, problems controlling his 
emotions, particularly his anger.  He stated that he was 
irritable and raised his voice at his spouse and others more 
often than he felt was warranted, but did not consider 
himself to be a violent person despite admitting that he was 
an angry one.  He denied having any problems with the law.  
He indicated that he did not handle stressful situations well 
and was socially avoidant, preferring to live in the country 
without having neighbors nearby and refusing to participate 
in social activities or join social groups.  He denied having 
a serious memory problem or any suicidal ideations.     

The veteran was married for over 35 years to the same woman 
and he enjoyed good relations with his only daughter.  He was 
actively involved in the daily care of 12 show horses that 
were quartered on his 20-acre horse ranch.  He also earned a 
very minimal income as a bicycle courier, although his 
primary source of income was from civil service disability 
retirement and veteran's compensation.  No substance abuse 
problems were noted.

On mental status examination, the veteran's thought processes 
were clear, his communication was good, he did not display 
any evidence of delusional or psychotic thinking, and he 
denied having any hallucinations.  He also denied having 
suicidal or homicidal ideation.  He was able to maintain his 
hygiene and grooming and tend to his personal affairs.  He 
was oriented on all spheres.  His memory was intact.  His 
speech was clear, logical, relevant, and normal.  His mood 
and affect was anxious.  The diagnosis was PSTD that was 
moderately disabling, with a GAF score of 60, indicating 
moderate psychiatric symptoms and moderate social and 
occupational impairment due to anxiety and impaired sleep.  
He was deemed to be competent to handle funds.

During his September 2005 Travel Board Hearing, the veteran 
testified that he was an angry man.  He had a tendency to 
"blow up" when he saw people driving dangerously or not 
obeying the law.  He was happily married, and was on good 
terms with his daughter.  He had no friends, did not attend 
church services, or otherwise socialize.  

Based on the foregoing discussion of the evidence, the Board 
finds that the 30 percent evaluation assigned for the 
veteran's PTSD adequately reflects the present state of 
severity of his psychiatric disability for the period 
commencing on August 31, 2004, to the present.  Although the 
veteran socially avoidant, he nevertheless possess sufficient 
social and occupational functionability to be able to accept 
occasional assignments as a bicycle courier.  Additionally, 
he also demonstrably possesses the requisite self-discipline 
and mental organizational skills to perform the daily, labor-
intensive activities and tasks associated with the 
maintenance of a large, prize-winning horse ranch.  His 
primary psychiatric symptoms are disturbed sleep, anxiety and 
panic attacks, anger, and persistent intrusive thoughts of 
his traumatic wartime experiences.  These symptoms are 
reflected in the criteria for a 30 percent evaluation under 
the rating schedule.  The assignment of a 50 percent 
evaluation for PTSD is not warranted as the objective 
clinical evidence does not demonstrate that his PTSD is 
manifested by flattened affect, impaired speech, difficulty 
in understanding complex commands, impairment of both his 
short- and long-term memory, impaired judgment, impaired 
abstract thinking, disturbances of motivation, or difficulty 
in establishing and maintaining effective work and social 
relationships, notwithstanding his desire to keep social 
contacts to a minimum.  Therefore, the veteran's claim for an 
evaluation greater than 30 percent for PTSD for the period 
from August 31, 2004, to the present must be denied.

The Board notes that the veteran and the RO perceive one of 
the issues on appeal to be entitlement to an earlier 
effective date prior to August 31, 2004, for a grant of a 30 
percent evaluation for PTSD.  However, as the correct 
characterization of the issue on appeal is whether the 
veteran is entitled to an initial evaluation higher than 10 
percent for PTSD for the period from April 6, 2001, to August 
30, 2004, appellate consideration of this issue encompasses 
consideration of whether the evidence supports the assignment 
of a 30 percent rating prior to August 31, 2004 as a matter 
of course.  As has been previously discussed, the objective 
medical evidence establishes that the earliest date on which 
it is factually ascertainable that assignment of 30 percent 
evaluation for PTSD was August 31, 2004, based on the date a 
VA examination addressing his psychiatric status was 
conducted.  The evidence prior to August 31, 2004 does not 
demonstrate that his PTSD was productive of sufficient social 
and occupational impairment to warrant the assignment of a 30 
percent evaluation.


ORDER

Service connection for hypertension is denied.

An initial evaluation greater than 10 percent for PTSD for 
the period from April 6, 2001 to August 30, 2004 is denied.

An evaluation greater than 30 percent for PTSD for the period 
commencing August 31, 2004 is denied.



____________________________________________
RENEE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


